JUSTICE McNAMARA, dissenting: I respectfully dissent. I believe that there was ample evidence to support the Commission’s award to the petitioner of permanent partial disability of 8% for a man as a whole and of 15% loss of use of his right arm. I would reverse the judgment of the circuit court reinstating the arbitrator’s award. The employee must show not only that he did not work, but also that he was unable to work. (Lukasik v. Industrial Comm’n (1984), 124 Ill. App. 3d 609, 614, 465 N.E.2d 528.) The Commission must resolve conflicting medical opinions, and that resolution cannot be disturbed by a reviewing court unless it is against the manifest weight of the evidence. (Childress v. Industrial Comm’n (1982), 93 Ill. 2d 144, 442 N.E.2d 841.) The skill and experience of medical experts and compensation experts demand that we defer to such opinions. (See Lukasik v. Industrial Comm’n (1984), 124 Ill. App. 3d 609, 465 N.E.2d 528, citing Makris v. Industrial Comm’n (1980), 82 Ill. 2d 502, 509, 413 N.E.2d 385.) The record here shows conflicting medical opinions as to whether petitioner was able to return to work without restrictions at any given time. Dr. Simon opined in November 1978 that petitioner was then able to return to work, but that he should not lift weights of 200 to 300 pounds, the amount which petitioner reported he was required to life at work. Moreover, Dr. Simon went on to say that even the heavy work could be performed by petitioner in three months, i.e., in early 1979. Dr. Suk opined in both April 1979 and March 1980 that examinations and X rays of petitioner revealed no significant objective findings. In recognition of the fact that petitioner had not “performed any type of work for over a year,” Dr. Suk suggested petitioner might “be benefit-ted, if he can take physical therapy *** and may start out for light duty for about 3 to 4 weeks, and probably can then be reemployed in his regular duty as a truck driver.” The Commission was entitled to rely on the opinions of these two orthopedic surgeons that examinations in 1978, 1979 and 1980 showed petitioner was ready to ease back into his regular job duties. The majority incorrectly states that “[n]one of the medical opinions offered finds that the petitioner’s condition had resolved itself to the point that he could return to his previous job without restrictions.” (188 Ill. App. 3d at 28.) The fact that Dr. Suk acknowledged in 1980 that, against his earlier opinion petitioner had still performed no type of work, and thus would need three or four weeks to ease into his regular duties, does not weaken his underlying medical opinion that petitioner was fit to work. Similarly, Dr. Simon merely restricted petitioner for an additional three months from lifting weights of 200 to 300 pounds, hardly a restriction of such significance that it would require reversal of the Commission’s decision. The Commission was entitled to accord less weight to the opinion of Dr. Green, who was not an orthopedic surgeon and instead practiced family and internal medicine, that there were some positive findings, e.g., in straight leg raising and reduction of movement in the right shoulder. Dr. Green offered no opinion at all regarding claimant’s ability to perform any physical activities or work duties. Similarly, Dr. Sather, who referred petitioner to Dr. Simon, merely stated in 1979 that petitioner avoid “extreme heavy work” such as “excessive lifting, climbing, stooping.” Neither of those statements, when offered in conjunction with those of Drs. Suk and Simon, requires the Commission to find petitioner has a greater disability than 8% of the man as a whole and 15% loss of the use of his right arm. The majority rests its analysis on the reasoning that the medical evidence merely pointed to “a probability or hope that the petitioner’s condition would resolve itself,” but fatally lacked any “follow-up examinations to prove the accuracy of these predictions.” (188 Ill. App. 3d at 28.) I find Drs. Suk and Simon offer much more than “a probability or hope.” Moreover, despite the fact that follow-up examinations might always be interesting or satisfy any lingering curiosity, they have never been required by this court to affirm an otherwise well-supported decision as to the extent of a disability. Furthermore, it would seem contradictory to point to the absence of additional follow-up examinations, and then turn around and reinstate a decision of an arbitrator who did not have the benefit of the two follow-up examinations which were actually performed. I find the decision of the Industrial Commission to be amply supported by the medical evidence. I would reverse the judgment of the circuit court of Will County reversing that decision. McCullough, j., concurs.